DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986).
 	Regarding claim 1, MacNeil discloses “a license plate holder” (para.0020 and fig.1), comprising:
 	“a license plate frame” (fig.5, 12) configured to hold “a license plate” (60), the license plate frame comprising “four frame edges” (fig.1 shows four curved edges at each corners) and “an electrically-insulative planar surface” (figs.2 and 5, 40 has at least one planar surface and col.3 at lines 45-50, i.e., elastomer or another organic rubber) “within the four frames edges” (figs.2 and 4-5, shows 40 is within the for frame edges with respect to a top view).
and within the four frame edges; an electrically-insulative layer disposed on a top side of the heating element; and an electrical circuit comprising an optical sensor, the electrical circuit configured for automatically initiating the application of electrical power to the heating element in response to an amount of light sensed by the optical sensor.
 	Briggs teaches “the heating element” (20 and para.0033-0034, i.e., resistive conductive coating) disposed on “the electrically-insulative planar surface” (12 and para.0029, i.e., glass layers) and “within the four frame edges” (fig.2 shows a frame 6 having four curved frame edges at about each corners for enclosing the layers 4 and fig.3 shows heating element 20 and electrically insulative planar surface 12 is within the four frame edges). MacNeil teaches a license plate holder. Briggs teaches de-icing heating device. Briggs is not from the same field of endeavor. However, Briggs teaches a heater for de-icing (abstract) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify MacNeil with Briggs, by modifying MacNeil’s  heating and insulative configuration according to Briggs heating and insulative configuration, to avoid the accumulation of moisture or ice on the device (abstract) as taught by Briggs.
 	Hegstad teaches “a heating element thermally responsive to an application of electrical power” (col.2 at lines 8-9, i.e., the heating cable may be of the conventional, known type with suitable density for particular application and cable power. It is inherently and necessarily that the conventional type of heating cable require a power source in order to provide heating), “the heating element” (2) disposed on “the electrically-insulative planar surface” (3 and col.1 at lines 65-68, i.e., coating 3 … a plastic material); “an electrically-insulative layer” (6 and col.2 at lines 23-25, i.e., a covering layer 6 of plastic) disposed on “a top side of the heating element” (2). MacNeil teaches a license plate holder. Hegstad teaches a heating device. Hegstad is not from the same field of endeavor. However, Hegstad teaches a heater for de-icing (col.1 at lines 16-26, in particular at line 25) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify MacNeil with Hegstad, by adding Hegstad’s heating device (fig.1) to MacNeil’s license plate frame or holder, to provide deicing where there is danger of icing (col.1 at lines 4-8) as taught by Hegstad. 
 	Zach et al. teaches “an electrical circuit” (para.0039, i.e., controller 20 and sensors 18) comprising “an optical sensor” (para.0007, i.e., optical sensors), “the electrical circuit configured for automatically initiating the application of electrical power to the heating element in response to an amount of light sensed by the optical sensor” (para.0007, i.e., optical sensors can record a color and via data processing, a color change of a monitored area. Optical sensors designed for use in the system and controller activate and deactivate heaters in the system. Para.0004, i.e., optical sensor such as RGD sensor that is suitable to detect the difference in reflected light between snow cover of a surface and the surface itself. para.0039, i.e., the controller 20 comprising sensors 18 … upon receiving data from the sensors 18 that there is snow or ice present, the controller 20 applies power to the heating cables 16.). MacNeil discloses a license plate. Zach et al. teaches a deicer heating system. However, Zach teaches a heater for de-icing (abstract) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify MacNeil with Zach, by replacing MacNeil’s sensor with Zach’s one or more sensors such as optical sensors and capacitive sensor, to provide an improve detection so as to allow detecting presence of snow or ice on a monitor surface (para.0008 and abstract) as taught by Zach.  
 	Regarding claim 2, modified MacNeil discloses “the electrically-insulative planar surface is sized to substantially match an area of the license plate” (MacNeil, 40 has at least one planar surface that is sized to substantially match an area of the license plate 60).
 	Regarding claim 5, modified MacNeil discloses “the electrical circuit comprises an electronic control unit” (Zach, i.e., the controller 20).
 	Regarding claim 6, modified MacNeil discloses “the electrical circuit comprises one or more sensors” (Zach, i.e., para.007, i.e., optical sensors).
 	Regarding claim 8, modified MacNeil discloses “the electronic control unit” (Zach, i.e., the controller 20) is located remotely from the frame” (MacNeil, it is well known in the art that the license holder is mount at the front and back of the license plate area of a vehicle).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986) as applied in claims 1-2, 5-6 and 8 above, and further in view of Shank et al. (US 7,673,814)
 	Regarding claim 3, modified MacNeil discloses the electrical circuit.
 	Modified MacNeil is silent regarding the electrical circuit comprises a user control.
 	Shank et al. teaches “the electrical circuit” (Shank et al., 14, 18, 40, 43 and 55) comprises a user control” (Shank et al., 43). MacNeil teaches a license plate holder. Shank et al. teaches an electrical circuit for a heating device (30). Shank et al. is not from the same field of endeavor. However, Shank et al. teaches a heater for de-icing (col.1 at lines 25-31, i.e., deicing) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shank et al. with NacNeil, by adding Shank et al.’s user control in connection with MacNeil’s device, to provide defrost to prevent reservoir freezes and cause damage to the reservoir (col.1 at lines 49-51) as taught by Shank et al.
 	Regarding claim 4, modified MacNeil discloses “the electrical circuit comprises a fuse” (Shank et al., 55).


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986) as applied in claims 1-2, 5-6 and 8 above, and further in view of Lukawitz et al. (US 2011/0078933).
 	Regarding claim 7, MacNeil discloses all the features of claim limitations as set forth above except for the electronic control unit is integral to the frame.
 	Lukawitz et al. teaches “the electronic control unit” (20) is integral to “the frame” (fig.1 shows a frame assembly or a casing that includes 20, 18, 14 and 12). MacNeil teaches a license plate holder. Thomas teaches a license plate holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify MacNeil with Lukawitz et al., modifying MacNeil’s holder or frame according to Lukawitz et al.’s frame encompass the control unit attached to the frame, to provide compact device to save space, and remote augmentation and authorization of display data allowing a vehicle license plate to serve as an information distribution media when linked to a central communication point or control server (para.0001) as taught by Lukawitz et al. 

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986) as applied in claims 1-2, 5-6 and 8 above, and further in view of Thomas (US 2011/0252675).
 	Regarding claim 9, modified MacNeil discloses all the features of claim limitations as set forth above except for an exterior surface light for directing light onto an exterior surface of the heated license plate holder.
fig.2, 30 pointed at the LED light. Abstract). MacNeil teaches a license plate holder. Thomas teaches a license plate holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify MacNeil with Thomas, adding Thomas’s LEDs to MacNeil license plate holder, to provide more clear identification of vehicle to other drives, passenger, pedestrians, law enforcement and the general public in night, tunnel or low ambient light level of the surrounding environment (para.0003 and para.0038), provide warning signals for  emergency broadcast if the license plate registration had lapsed or if the vehicle being stolen or the like (para.0014, 0024, 0039 and para.0040) as taught by Thomas.



 	
 	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986).
 	Regarding claim 21, MacNeil discloses “a license plate holder” (para.0020 and fig.1), comprising:
 	“a license plate frame” (fig.5, 12) configured to hold “a license plate” (60), the license plate frame comprising “four frame edges” (fig.1 shows four curved edges at each corners) and “an electrically-insulative planar surface” (figs.2 and 5, 40 has at least one planar surface and col.3 at lines 45-50, i.e., elastomer or another organic rubber) “within the four frames edges” (figs.2 and 4-5, shows 40 is within the for frame edges with respect to a top view).
 	MacNeil is silent regarding	a heating element thermally responsive to an application of electrical power, the heating element disposed on the electrically-insulative planar surface and within the four frame edges; an electrically-insulative layer disposed on a top side of the heating element; and an electrical circuit comprising a device for sensing a change in resistance or capacitance caused by a presence of water, ice or snow, the electrical circuit configured to automatically initiate the application of electrical power to the heating element in response to a detection of the presence of water, ice or snow y the device.
 	Briggs teaches “a heating element thermally responsive to an application of electrical power” (para.0032) “the heating element” (20 and para.0033-0034, i.e., resistive conductive coating) disposed on “the electrically-insulative planar surface” (12 and para.0029, i.e., glass layers) and “within the four frame edges” (fig.2 shows a frame 6 having four curved frame edges at about each corners for enclosing the layers 4 and fig.3 shows heating element 20 and electrically insulative planar surface 12 is within the four frame edges). MacNeil teaches a license plate holder. Briggs teaches de-icing heating device. Briggs is not from the same field of endeavor. However, Briggs teaches a heater for de-icing (abstract) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify MacNeil with Briggs, by modifying MacNeil’s  
 	Hegstad teaches “a heating element thermally responsive to an application of electrical power” (col.2 at lines 8-9, i.e., the heating cable may be of the conventional, known type with suitable density for particular application and cable power. It is inherently and necessarily that the conventional type of heating cable require a power source in order to provide heating), “the heating element” (2) disposed on “the electrically-insulative planar surface” (3 and col.1 at lines 65-68, i.e., coating 3 … a plastic material); “an electrically-insulative layer” (6 and col.2 at lines 23-25, i.e., a covering layer 6 of plastic) disposed on “a top side of the heating element” (2). MacNeil teaches a license plate holder. Hegstad teaches a heating device. Hegstad is not from the same field of endeavor. However, Hegstad teaches a heater for de-icing (col.1 at lines 16-26, in particular at line 25) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify MacNeil with Hegstad, by adding Hegstad’s heating device (fig.1) to MacNeil’s license plate frame or holder, to provide deicing where there is danger of icing (col.1 at lines 4-8) as taught by Hegstad. 
 	Modified MacNeil is silent regarding an electrical circuit comprising a device for sensing a change in resistance or capacitance caused by a presence of water, ice or snow, the electrical circuit configured to automatically initiate the application of electrical power to the heating element in response to a detection of the presence of water, ice or snow by the device.
	Zach et al. teaches the sensor is “an electrical circuit comprising a device for sensing a change in resistance or capacitance caused by a presence of water, ice or snow” (para.0039, i.e., the controller 20 comprising sensors 18 … upon receiving data from the sensors 18 that there is snow or ice present, the controller 20 applies power to the heating cables 16. Para.0007 teaches capactive sensors that change the capacitance when detect the snow or ice), “the electrical circuit configured to automatically initiate the application of electrical power to the heating element in response to a detection of the presence of water, ice or snow by the device” (the controller 20 applied power to the heating cable upon reciding data from the sensors that there is snow or ice present). MacNeil discloses a license plate. Zach et al. teaches a deicer heating system. However, Zach teaches a heater for de-icing (abstract) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify MacNeil with Zach, by replacing MacNeil’s sensor with Zach’s one or more sensors such as optical sensors and capacitive sensor, to provide an improve detection so as to allow detecting presence of snow or ice on a monitor surface (para.0008 and abstract) as taught by Zach.  
 	Regarding claim 23, modified MacNeil discloses “the electrical circuit comprises one or more additional sensors” (Zach, i.e., para.007, i.e., optical sensors. Please noted that another one of the one or more optical sensor can be the additional sensors. Please noted that para.0007 also teaches capacitive sensors can be used as additional sensors ).

 	Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986) as applied in claims 21 and 23 above, and further in view of Shank et al. (US 7,673,814).
 	Regarding claim 22, modified MacNeil discloses the electrical circuit.
 	Modified MacNeil is silent regarding the electrical circuit comprises a user control.
 	Shank et al. teaches “the electrical circuit” (Shank et al., 14, 18, 40, 43 and 55) comprises a user control” (Shank et al., 43). MacNeil teaches a license plate holder. Shank et al. teaches an electrical circuit for a heating device (30). Shank et al. is not from the same field of endeavor. However, Shank et al. teaches a heater for de-icing (col.1 at lines 25-31, i.e., deicing) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify MacNeil with Shank et al., by adding Shank et al.’s user control in connection with MacNeil’s device, to provide defrost to prevent reservoir freezes and cause damage to the reservoir (col.1 at lines 49-51) as taught by Shank et al.


 	Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986) as applied in claims 21 and 23 above, and further in view of Koontz (US 4,894,513).
 	Regarding claim 24, modified MacNeil discloses “the electrical circuit comprises an electronic control unit” (Zach, 20).
 	Modified MacNeil is silent regarding the electronic control unit comprises a timer shutoff function for automatically stopping the application of electrical power to the heating element to prevent overheating.
 	Koontz teaches “the electronic control unit comprises a timer shutoff function” (fig.3, i.e., an electrical circuit and col.2 at lines 44-46 and col.4 at lines 45-57, i.e., a control relay is activated to automatically interrupt the windshield power supply to prevent windshield from overheating. The power cut-off may be set on a timer. Examiner interpreted that the combination of timer and circuit (fig.3) forms a electronic control unit) “for automatically stopping the application of electrical power to the heating element to prevent overheating” (col.4 at lines 45-57, i.e., a control relay is activated to automatically interrupt the windshield power supply to prevent windshield from overheating. The power cut-off may be set on a timer.  Please noted that the timer can be used to power cut-off and re-energizing the heating element). MacNeil teaches a license plate holder. Shank et al. teaches an electrical circuit for a heating device (30). Koontz is not from the same field of endeavor. However, Koontz teaches a heater for de-icing (col.1 at lines 5-13) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McNeil with Koontz, by adding a timer in connection with the MacNeil’s .

 	Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil (US 7,607,248) in view of Briggs (US 2006/0086715), Hegstad (US 5,023,428) and Zach et al. (US 2016/0084986) as applied in claims 21 and 23 above, and further in view of Lewis et al. (US 2013/0001211).
 	Regarding claim 25, modified MacNeil discloses “the electrical circuit comprises an electronic control unit” (Zach, 20).
 	Modified MacNeil is silent regarding the electronic control unit provides closed loop control of a temperature of the heating element by monitoring and regulating the temperature of the heating element.
 	Lewis et al. teaches “the electronic control unit” (para.0089, i.e., a control unit) provides “closed loop control of a temperature of the heating element by monitoring and regulating the temperature of the heating element” (para.0089, i.e., the temperature sensor 507 is used as part of a control loop to provide temperature control … to a control unit for the heater 2). MacNeil teaches a license plate holder. Lewis et al. teaches an electrical heating device (abstract). Lewis et al.  is not from the same field of endeavor. However, Lewis et al. teaches a heater for de-icing (para.0001, para.0005, para.0086) which is reasonably pertinent to the problem faced by the inventor (i.e., see applicant’s specification on pg.1, i.e., a built in defrost/heater designed to melt snow and ice). MPEP 2141.01 (a). It would have been obvious to one of ordinary skill in the art at the .


Response to Arguments
 	Applicant's arguments filed on 05/05/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 103 …” on pages 5-6 of remark.
 	In response, examiner agreed the amendment to claims changed the scope of invention and overcome prior rejections. However, examiner has introduced new references for current rejections. 







Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reusche et al. (US 2006/0249505), Kochman et al. (US 645213)
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761